Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to the claims and remarks filed 1/13/2021. No claims have been amended. No claims have been cancelled or added. Therefore, claims 1-25 are presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-16 and 24, the closest prior art of record Rothermel  (WO 2013/061260) discloses a clip connector for connecting a head gear to a mask body, comprising: a body portion (46; post for connecting to strap 34) (see FIG. 5; para. 31) configured for attachment to the headgear (see FIG. 2); and a hook portion (36A; clip) (para. 31) and Gudell (4,141,118) teaches a hook and ring fastener used to adjoin to components comprising a body portion (44; elongated body portion) configured for attachment of an elongated component and a hook portion (14; hook element), the hook portion defining a U-shape (having the base of the “U” disposed at the front 42) (col. 4, lines 40-45; see also FIG. 17);  having a first leg (“portion” of leg extending from elongated body portion 44 into the hook) (see FIG. 17), a second leg (leg with catch 60 and adjacent lip portions) (see FIG. 17), and an entrance (area with detent 80) to a space (space between the elongated body portion 44 and the portions defined by the “U” as shown in FIG. 20) between where  between the first leg and the second leg (see space between legs in FIG. 20), the hook portion comprising: a central portion (See annotated FIG. 18 of Gudell below – “portion” being interpreted as part of a whole, annotated FIG. 18 clearly shows a part of the whole of the Hook portion); a pair of outer portions (see annotated FIG. 18 of Gudell below – “portion” being interpreted as a part of a whole) positioned on opposing sides of the central portion (outer portions are on opposing sides of central portion as shown in Gudell’s FIG. 18 below), wherein each of the central portions and the pair of outer portions define a portion of both the first leg and a second leg (portions extend towards the second leg); and an interference bump (80; upwardly extending detent) on the central portion (see FIG. 18; Detent is positioned on the central portion), the interference bump extending into the entrance to the space (see FIG. 19 and 20 – detent extends into the space); wherein the central portion and the pair of outer portions are configured to flex independently of one another (catch member 60’’ of the central portion flexes independently of the pair of outer portions) (col. 7, lines 47-60). However, the prior art of record does not disclose that the hook portion is formed as a single piece, with each of the central portion and the pair of outer portions configured to flex independently of any other one of the central portion and the pair of outer portions.
Regarding claim 17-23, Rothermel  (WO 2013/061260) discloses a respiratory mask configured to delvier pressurized gas to a user, the mask configured to attach to headgear by a connector clip having a body portion and a hook portion, the respiratory mask comprising: a post configured to be received within a space of the hook portion of the connector clip, an opening adjacent the post. However, none of the prior art of record disclosed, taught, or fairly suggested a limitation bump associated with the opening and configured in use to contact the connector clip to limit rotation of the connector clip relative to the mask.
Regarding claim 25, Rothermel  (WO 2013/061260) discloses a clip connector for connecting a head gear to a mask body, comprising: a body portion (46; post for connecting to strap 34) (see FIG. 5; para. 31) configured for attachment to the headgear (see FIG. 2); and a hook portion (36A; clip) (para. 31) and Gudell (4,141,118) teaches a hook and ring fastener used to adjoin to components comprising a body portion (44; elongated body portion) configured for attachment of an elongated component and a hook portion (14; hook element), the hook portion defining a U-shape (having the base of the “U” disposed at the front 42) (col. 4, lines 40-45; see also FIG. 17);  having a first leg (“portion” of leg extending from elongated body portion 44 into the hook) (see FIG. 17), a second leg (leg with catch 60 and adjacent lip portions) (see FIG. 17), and an entrance (area with detent 80) to a space (space between the elongated body portion 44 and the portions defined by the “U” as shown in FIG. 20) between where  between the first leg and the second leg (see space between legs in FIG. 20), the hook portion comprising: a central portion (See annotated FIG. 18 of Gudell below – “portion” being interpreted as part of a whole, annotated FIG. 18 clearly shows a part of the whole of the Hook portion); a pair of outer portions (see annotated FIG. 18 of Gudell below – “portion” being interpreted as a part of a whole) positioned on opposing sides of the central portion (outer portions are on opposing sides of central portion as shown in Gudell’s FIG. 18 below), wherein each of the central portions and the pair of outer portions define a portion of both the first leg and a second leg (portions extend towards the second leg); and an interference bump (80; upwardly extending detent) on the central portion (see FIG. 18; Detent is positioned on the central portion), the interference bump extending into the entrance to the space (see FIG. 19 and 20 – detent extends into the space); wherein the central portion and the pair of outer portions are configured to flex independently of one another (catch member 60’’ of the central portion flexes independently of the pair of outer portions) (col. 7, lines 47-60). However, the prior art of record does not specifically disclose the combination of claim 25 wherein a first slot is defined between spaced-apart edge of a first side of the central portion and an adjacent one of the pair of outer portions, and a second slot is defined between spaced-apart edges of a second side of the central portion and an adjacent one of the pair of outer portions, wherein the first and second slot passes completely through the hook portion.
As a result, claims 1-25 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/Primary Examiner, Art Unit 3785